 

Exhibit 10.3

FIRST AMENDMENT 
OF 
REGISTRATION RIGHTS AGREEMENT

This First Amendment OF registration rights Agreement (“Amendment”) is hereby
adopted by and among Theravance Biopharma, Inc., a Cayman Islands exempted
company (the “Company”) and Glaxo Group Limited (“Investor”), effective as of
February 10, 2020 (the “Effective Date”).  Capitalized terms used in this
Amendment but not defined herein shall have the same meaning given to such terms
in the Registration Rights Agreement (as defined below).

RECITALS

WHEREAS, the Company and the Investor are parties to that certain Registration
Rights Agreement, dated March 3, 2014 (the “Registration Rights Agreement”);

WHEREAS, the Company and the Investor now desire to amend the Registration
Rights Agreement as set forth in this Amendment;

WHEREAS, pursuant to Section 2.7 of the Registration Rights Agreement, the
Registration Rights Agreement may only be amended as contemplated by this
Amendment with the written consent of the Company and the Investor; and

WHEREAS, the Company and the Investor, by execution of this Amendment, have
agreed to amend certain provisions of the Registration Rights Agreement to
provide for the changes set forth herein.

NOW, THEREFORE, in consideration of the recitals set forth above and
incorporated herein, and for other good and valuable consideration, the
Registration Rights Agreement is hereby amended as follows:

1. Amendment.  Section 1.2(c)(iii) of the Registration Rights Agreement is
hereby amended and restated in its entirety as follows:

 

(iii)during the period starting with the date of the filing of, and ending on a
date ninety (90) days following the effective date of, a Company-initiated
registration subject to Section 1.3 below, provided that the Company is actively
employing in good faith all reasonable efforts to cause such registration
statement to become effective; or

 

2. Amendment.  Section 1.5(a) of the Registration Rights Agreement is hereby
amended and restated in its entirety as follows:

 

(a)



prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use all reasonable efforts to cause such registration
statement to become effective, and, upon the request of the Holders of a
majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred twenty (120)
days, or, in the case of a registration on Form S-3 for a period of not less
than three years, or, in either case, if earlier, until the distribution
contemplated in the Registration Statement has been completed, provided, however
that the Company shall be permitted to suspend the use of such Form S-3 on no
more than two occasions during any period of twelve consecutive months for a
reasonable time specified in the notice but not

 



 

exceeding forty-five (45) days (which period may not be extended or renewed),
(i) if the Company is in possession of material non-public information the
disclosure of which during the period specified in such notice the Company
reasonably determines would not be in the best interests of the Company, with
any such determination evidenced by a certificate furnished to the Holders a
certificate signed by the Company’s Chief Executive Officer or Chairman of the
Board, or (ii) during any period in which directors and officers of the Company
are prohibited from trading securities of the Company; provided that the Company
shall not register any securities for its own account or that of any other
shareholder during any period covered by any deferral pursuant to this Section
1.5(a). Any such deferral shall terminate at such earlier time as the filing or
continued use of the applicable Registration Statement would no longer so affect
or require such premature disclosure or upon the end of such period;

 

3. Amendment.  Section 1.5(i) of the Registration Rights Agreement is hereby
amended and restated in its entirety as follows (to delete “and” at the end of
the clause):

 

(i) cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange on which similar securities issued by the
Company are then listed;

 

4. Amendment.  Section 1.5 of the Registration Rights Agreement is hereby
amended to add new sections (j), (k) and (l) as follows:

 

(k) have appropriate officers of the Company prepare and make presentations at
any “road shows;”

 

(l)  furnish to each underwriter participating in such registration, if any, a
signed counterpart, addressed to such underwriter, of (i) an opinion of counsel
to the Company, (ii) a “negative assurances letter” of the legal counsel
representing the Company for the purposes of such registration, and (iii) a
comfort letter and “bring-down” comfort letter from the Company’s independent
public accountants, each in customary form and covering such matters of the kind
customarily covered by opinions, letters or comfort letters, as the case may be,
as the managing underwriter therefor reasonably requests; and

 

(m)  use its reasonable efforts to take such other steps that are customarily
taken by issuers necessary to effect the registration and sale of the
Registrable Securities contemplated hereby.

 

5. Amendment.  Section 1.13 of the Registration Rights Agreement is hereby
amended and restated in its entirety as follows:

 

1.13Termination of Registration Rights. No Holder shall be entitled to exercise
any right provided for in this Section 1 after December 31, 2026 or, as to any
Holder holding one and one-half percent (1.5%) or less of the outstanding shares
of the Company, such earlier time at which all Registrable Securities held by
such Holder (and any Affiliate of the Holder with whom such Holder must
aggregate its sales under Rule  144) can be sold in a single transaction without
registration in compliance with Rule  144 of the Act.

 

 

6. Miscellaneous.  Except as specifically amended herein, the remaining terms
and provisions of the Registration Rights Agreement shall not be affected by
this Amendment and shall

2



 

continue in full force and effect.  On and after the effectiveness of this
Amendment, each reference in the Registration Rights Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Registration Rights Agreement, as amended by this
Amendment.

 

7. Severability.  If one or more provisions of this Amendment are held to be
unenforceable under applicable law, such provision shall be excluded from this
Amendment and the balance of the Amendment shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

8. Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

9. Governing Law.  This Amendment shall be governed by and construed under the
laws of the State of Delaware as applied to agreements among Delaware residents
entered into and to be performed entirely within Delaware.  Any action with
respect to this Amendment shall be brought in the state courts of Delaware or
the US District Court for the District of Delaware.

 

 

[remainder of page intentionally left blank]

 



3



 

 

IN WITNESS WHEREOF, the parties have adopted this Amendment as of the date set
forth above.

 

 

 

 

 

 

THERAVANCE BIOPHARMA, INC.

 

 

 

By:

/s/ Bradford J. Shafer

 

 

Executive Vice President and

 

 

General Counsel

 

 





First Amendment of Registration Rights Agreement



 

 

 

 

 

 

 

GLAXO GROUP LIMITED

 

 

 

By:

/s/ John Sadler

 

 

Name:

John Sadler

 

 

Title:

Authorized Signatory

 

 

 

For and on behalf of Edinbugh

 

 

 

Pharmaceutical Industries Limited

 

 

 

Corporate Director

 

First Amendment of Registration Rights Agreement

